Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Matt Asensio, Media Relations – (860) 226-2599 CIGNA RAISES 2 ° Consolidated revenues increased 10% to $8.1 billion in the third quarter. ° Adjusted income from operations1 was $536 million, or $1.89 per share, a 12% increase over third quarter 2012. ° Shareholders’ net income1 was $553 million, or $1.95 per share. ° Full year 2013 adjusted income from operations1,3 now estimated to be in the range of $1.9 billion to $1.96 billion, or $6.70 to $6.90 per share. BLOOMFIELD, CT, October 31, 2013 – Cigna Corporation (NYSE: CI) today reported strong third quarter 2013 results with each of the Company's business segments posting strong revenue and earnings contributions. Consolidated revenues in the quarter were $8.1 billion, an increase of 10% over the third quarter of 2012.Revenues reflect growth in premiums and fees of 7% in Global Health Care, 29% in Global Supplemental Benefits and 9% in Group Disability and Life, driven by continued growth in Cigna's targeted customer segments. Cigna's adjusted income from operations1 for the third quarter of 2013 was $536 million, or $1.89 per share, compared with $489 million, or $1.69 per share, for the third quarter of 2012.These results reflect strong revenue growth, continued effective medical cost management, and a lower operating expense ratio, partially offset by pressure in Medicare Advantage results. “Our customers and clients continue to benefit from improved health outcomes and productivity driven by our differentiated capabilities,” said David M. Cordani, President and Chief Executive Officer.“The consistent, effective execution of our strategy coupled with ongoing strategic investments is driving strong financial performance in 2013 and positions us for continued long term growth.” Cigna reported shareholders’ net income1 of $553 million, or $1.95 per share, for the third quarter of 2013, compared to $466 million, or $1.61 per share, for the third quarter of 2012.Shareholders’ net income1 for the third quarter of 2012 included income of $32 million, or $0.11 per share, related to the Guaranteed Minimum Income Benefits (GMIB)2 business and losses of $62 million, or $0.21 per share, related to costs associated with a realignment and efficiency plan and the HealthSpring acquisition. 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income1 (dollars in millions, except per share amounts; customers in thousands): Nine Months Three Months Ended Ended September 30, June 30, September 30, Total Revenues $ Consolidated Earnings Adjusted income from operations1 $ Net realized investment gains, net of taxes 17 7 17 GMIB results, net of taxes2 - 32 - 25 Special items, net of taxes4 - ) ) ) Shareholders' net income1 $ Adjusted income from operations1, per share $ Shareholders' net income1, per share $ As of the Periods Ended September30, June 30, December 31, Global Medical Customers · Cash and short term investments at the parent company were approximately $500 million at September 30, 2013 and approximately $700 million at December 31, 2012. · During the period August 1 through October 31, 2013, the Company repurchased5 approximately 6.4 million shares of stock for approximately $500 million. · Year to date, as of October 31, 2013, the Company has repurchased5 approximately 13.6 million shares of stock for approximately $1 billion. 3 HIGHLIGHTS OF SEGMENT RESULTS See Exhibit 2 for a reconciliation of adjusted income (loss) from operations1 to segment earnings (loss)1. Global Health Care This segment includes Cigna’s Commercial and Government businesses which deliver medical and specialty health care products and services to domestic and multi-national clients and customers on guaranteed cost, retrospectively experience-rated and Administrative Services Only (“ASO”) funding bases.Specialty health care includes behavioral, dental, disease and medical management, stop-loss, and pharmacy-related products and services. Financial Results (dollars in millions, customers in thousands): Nine Months Three Months Ended Ended September 30, June 30, September30, Premiums and Fees $ Adjusted Income from Operations1 $ Adjusted Margin, After-Tax6 % As of the Periods Ended September 30, June 30, December 31, Customers: Commercial Medicare and Medicaid Medical Behavioral Care Dental Pharmacy Medicare Part D · Overall, Global Health Care results reflect continued growth in the Company’s targeted customer segments. · Third quarter premiums and fees increased approximately 7% relative to third quarter 2012, driven by customer growth, specialty contributions, and renewal rate increases. · Third quarter 2013 adjusted income from operations1 reflects sustained growth in medical and specialty businesses, continued effective medical cost management in our Commercial business, and improvement in the operating expense ratio, partially offset by an elevated Medicare Advantage care ratio. · Adjusted income from operations1 for third quarter 2013, second quarter 2013 and third quarter 2012 included favorable prior year reserve development on an after-tax basis of approximately $9 million, $20 million, and $6 million, respectively. · Global Health Care net medical claims payable7 was approximately $1.8 billion at September 30, 2013 and $1.6 billion at December 31, 2012. 4 Global Supplemental Benefits This segment includes Cigna’s supplemental health, life, and accident insurance globally, primarily in Asia, and Medicare supplement coverage in the U.S. Financial Results (dollars in millions, policies in thousands): Nine Months Three Months Ended Ended September 30, June 30, September 30, Premiums and Fees8 $ AdjustedIncome from Operations1 $
